Exhibit 99.1 Soligenix Reports Second Quarter 2010 Financial Results and Reviews Accomplishments Princeton, NJ – August 13, 2010 – Soligenix, Inc. (OTCBB: SNGX) (Soligenix or the Company), a late-stage biopharmaceutical company, announced today its financial results for the second quarter of 2010. Soligenix’s revenues for the second quarter of 2010 were approximately $445,000 as compared to $332,000 for the second quarter of 2009. The increased revenues were primarily a result of increases in National Institutes of Health (NIH) grant revenues as the Company increased research efforts under its thermostable vaccine development program. Soligenix’s net loss for the second quarter of 2010 was approximately $1,577,000, or $(0.01) per share, as compared to $1,785,000, or $(0.01) per share, for the second quarter of 2009. Research and development expenses for the second quarter of 2010 were approximately $1,071,000, compared to $1,135,000 for the second quarter of 2009. General and administrative expenses for the second quarter of 2010 were approximately $545,000, compared to $579,000 for the second quarter of 2009. “Soligenix is in a strong financial position having ended the second quarter with approximately $10.8 million in cash,” stated Christopher J. Schaber, PhD, President and Chief Executive Officer of Soligenix. “We are looking forward to announcing data from our Phase 2 clinical trial of orBec® in the prevention of acute Graft-versus-Host disease (GVHD) in the second half of 2010.This trial has enrolled 140 patients.Our goal is to have orBec® become the first FDA-approved therapy to treat and prevent GVHD, both of which are currently areas of unmet medical need.” Soligenix’s Second Quarter 2010 Highlights: ●
